70 U.S. 387 (1865)
3 Wall. 387
McGUIRE
v.
THE COMMONWEALTH.
Supreme Court of United States.

*389 Messrs. Cushing and Richardson, for McGuire, plaintiff in error.
Mr. Speed, A.G.U.S., and Mr. Reed, A.G. of Massachusetts, contra.
*395 Mr. Justice NELSON delivered the opinion of the court.
The court below decided that the license received under the act of Congress gave to the defendant no right to keep or sell intoxicating liquors in violation of the State law.
Whatever might be the effect of this license as to the rights under it, in the absence of other provisions of the act of Congress  a question not involved in the case, and, therefore, not material to be noticed  it is quite clear that it conferred no right or authority on the defendant below, and hence furnished no defence to the indictment under the law of the State.
The 67th section of the act of Congress enacts, "that no license hereinbefore provided for, if granted, shall be construed to authorize the commencement or continuation of any trade, business, occupation, or employment therein mentioned, within any State or Territory of the United States in which it is or shall be specially prohibited by the laws thereof, or in violation of the laws of any State or Territory."
In view of this provision, it is in vain to attempt to give force or effect to the license against the State law; and hence the authority derived from it, upon which the defendant relied for his defence in the court below, fails.
The decision was against an authority set up under an act of Congress, and the case is, therefore, rightfully here under *396 the 25th section of the Judiciary Act. But as we are of opinion the decision of the court below was right, the judgment must be affirmed.
JUDGMENT AFFIRMED.

[See the preceding case.  REP.]